1UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-27189 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (Name of Registrant as specified in its charter) Nevada 98-0230423 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 11100 W. 8th Avenue, Suite 200 Lakewood, CO (Address of principal executive office) (Zip Code) Issuer’s telephone number: (888) 967-5552 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 15, 2011: Common Stock, par value $0.001 per share; 23,858,845 1 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets – March 31, 2011 and December 31, 2010 3 Statements of Operations and Comprehensive Income (Loss) - for the three months ended March 31, 2011 and 2010 4 StStatements of Changes in Stockholder’s Equity (Capital Deficit) – Inception to March 31, 2011 5 Statements of Cash Flows - for the three months ended March 31, 2011 and 2010 6 Notes to Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Principal Condition and Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. (REMOVED AND RESERVED) 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 2 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET (Expressed in US Dollars) March 31, 2011(UNAUDITED) December 31, 2010 (AUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets $ $ TOTAL ASSETS CURRENT LIABILITIES Short-term loans from related parties $ $ Deferred compensation payable Credit cards payable - American Express - Total current liabilities STOCKHOLDERS' EQUITY Common stock, $0.001 par value 75,000,000 shares authorized, 23,858,845 shares issued and outstanding as of March 31, 2011 and December 31, 2010 Member's Equity - - Additional paid-in capital Accumulated (deficit) ) ) Total stockholders' equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements 3 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Expressed in US Dollars, except share amounts) For the three months ended March 31, 2011(UNAUDITED) March 31, 2010 (UNAUDITED) August 23, 2007 (INCEPTION) through March 31, 2011 OPERATING EXPENSES Advertising and promotion $
